Title: Thomas Jefferson to William Eustis, 9 February 1812
From: Jefferson, Thomas
To: Eustis, William


          
                  Dear Sir 
                   
                     Monticello 
                     Feb. 9. 12.
          
		  I take the liberty of forwarding to you the inclosed letter which proposes to place three young gentlemen on the list of candidates for military appointments in the new army to be raised. of them personally I know nothing. with their family I am well acquainted. it is among the very respectable ones of our state in point of character, standing & property. the writer of the inclosed letter is of my intimate acquaintance, and his personal knowlege of the young men is as satisfactory to me as my own would be. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        